     Case 1:98-cr-05149-NONE Document 352 Filed 08/28/20 Page 1 of 18

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:98-cr-05149-NONE
12                       Plaintiff,
13           v.                                        ORDER DENYING DEFENDANT’S
                                                       MOTION AND IMMEDIATE MOTION FOR
14    MARTIN CHAVEZ-ZARATE et al.,                     COMPASSIONATE RELEASE
15                       Defendant.                    (Doc. Nos. 333, 342)
16

17

18          Pending before the court is a motion for a reduction of sentence and a subsequently filed

19   request for the immediate granting of relief filed on behalf of defendant Martin Chavez-Zarate

20   pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. Nos. 333, 342.) The motion is premised upon

21   defendant Chavez-Zarate’s medical condition, and the request for immediate relief is largely

22   based upon both the defendant’s medical issues and the risks posed to him by the ongoing

23   coronavirus (“COVID-19”) pandemic. (Id.) For the reasons set forth below, defendant’s motions

24   will be denied.

25                                           BACKGROUND

26          On August 27, 1998, defendant was charged by way of a superseding indictment for his

27   participation in a large-scale cocaine distribution ring. (Doc. No. 6.) Specifically, defendant was

28   charged in Count 1 of the superseding indictment with conspiracy to distribute and possess with
                                                       1
     Case 1:98-cr-05149-NONE Document 352 Filed 08/28/20 Page 2 of 18

 1   the intent to distribute cocaine in violation of 21 U.S.C. §§ 846 and 841(a)(1), and in Counts 2

 2   through 5 with money laundering and aiding and abetting money laundering in violation of 18

 3   U.S.C. §§ 1956(a)(1)(B)(i) and 2. (Id.) In October of 1999, the case proceeded to jury trial

 4   against defendant Chavez-Zarate and his two co-defendants. Evidence presented at that trial

 5   indicated that defendant Chavez-Zarate was a major distributor of cocaine with close associations

 6   to drug cartels in Colombia and Mexico, and that he played a leadership role in securing over 350

 7   kilograms (770 pounds) of cocaine intended for distribution in Chicago in October of 1997.1 All

 8   three defendants were convicted by the jury in October of 1999 at the conclusion of their two-

 9   week long trial, with defendant Chavez-Zarate being found guilty as to all five counts in which he

10   was charged. (Doc. No. 184.)

11          On March 20, 2000, defendant was sentenced to a life term of imprisonment in the

12   custody of the U.S. Bureau of Prisons (“BOP”). (Doc. Nos. 179, 184.) Defendant’s life term of

13   imprisonment was reduced by order of this court in September of 2018 to a 405 month term of

14   imprisonment in light of amendments to the Sentencing Guidelines in 2014 and revisions to the

15   Drug Quantity Tables under those guidelines, known as Amendment 782 and commonly referred

16   to as “Drugs Minus Two.” (Doc. No. 326.) Defendant Chavez-Zarate is currently serving his

17   term of imprisonment at the BOP’s Reeves Correctional Institution in Pecos, Texas (“CI

18   Reeves”). (Doc. No. 345 at 2.)

19          On January 23, 2020, defendant filed the pending motion for compassionate release

20   pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 333.) On February 3, 2020, the government
21   filed its opposition to the motion, and on March 24, 2020, defendant filed his reply. (Doc. Nos.

22   338, 341.) On March 27, 2020, defendant filed the pending request for immediate release also

23   pursuant to 18 U.S.C. § 3582(c)(1)(A) in light of circumstances posed by the COVID-19

24   pandemic. (Doc. No. 342.) On April 1, 2020, the government filed its opposition to the

25   immediate motion, and on April 2, 2020, defendant filed his reply thereto. (Doc. Nos. 345, 346.)

26   1
       The initiating of this prosecution pre-dates the CM/ECF system that federal courts have
27   employed for many years. The first electronic entries do not begin to appear on the docket until
     the second half of 2002. The undersigned has obtained a copy of the presentence report from the
28   U.S. Probation Office and has relied in part upon that document for this background.
                                                        2
     Case 1:98-cr-05149-NONE Document 352 Filed 08/28/20 Page 3 of 18

 1   The parties then submitted various supplemental filings. (Doc. Nos. 348, 349, 350, 351.)

 2                                         LEGAL STANDARD

 3          A court generally “may not modify a term of imprisonment once it has been imposed.” 18

 4   U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824 (2010) (“‘[A] judgment of

 5   conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may not

 6   be modified by a district court except in limited circumstances.”). Those limited circumstances

 7   include compassionate release in extraordinary cases. See United States v. Holden, __ F. Supp.

 8   3d __, 2020 WL 1673440, at *2 (D. Or. April 6, 2020). Prior to the enactment of the First Step

 9   Act of 2018 (“the FSA”), motions for compassionate release could only be filed by the BOP. 18

10   U.S.C. § 3582(c)(1)(A) (2002). Under the FSA, however, imprisoned defendants may now bring

11   their own motions for compassionate release in the district court. 18 U.S.C. § 3582(c)(1)(A)

12   (2018). In this regard, the FSA specifically provides that a court may

13                  upon motion of the defendant after the defendant has fully exhausted
                    all administrative rights to appeal a failure of the [BOP] to bring a
14                  motion on the defendant’s behalf2 or the lapse of 30 days from the
                    receipt of such a request by the warden of the defendant’s facility,
15                  whichever is earlier, may reduce the term of imprisonment (and may
                    impose a term of probation or supervised release with or without
16                  conditions that does not exceed the unserved portion of the original
                    term of imprisonment), after considering the factors set forth in [18
17                  U.S.C. §] 3553(a) to the extent that they are applicable, if it finds
                    that –
18
                    (i)    extraordinary and compelling reasons warrant such a
19                         reduction; or
20                  (ii)   the defendant is at least 70 years of age, has served at least 30
                           years in prison, pursuant to a sentence imposed under section
21                         3559(c), for the offense or offenses for which the defendant
                           is currently imprisoned, and a determination has been made
22                         by the Director of the Bureau of Prisons that the defendant is
                           not a danger to the safety of any other person or the
23

24   2
       If the BOP denies a defendant’s request within 30 days of receipt of such a request, the
     defendant must appeal that denial to the BOP’s “Regional Director within 20 calendar days of the
25   date the Warden signed the response.” 28 C.F.R. § 542.15(a). If the Regional Director denies a
26   defendant’s administrative appeal, the defendant must appeal again to the BOP’s “General
     Counsel within 30 calendar days of the date the Regional Director signed.” Id. “Appeal to the
27   General Counsel is the final administrative appeal.” Id. When the final administrative appeal is
     resolved, a defendant has “fully exhausted all administrative rights.” See 18 U.S.C.
28   § 3582(c)(1)(A).
                                                       3
     Case 1:98-cr-05149-NONE Document 352 Filed 08/28/20 Page 4 of 18

 1                         community, as provided under section 3142(g);

 2                  and that such a reduction is consistent with applicable policy
                    statements issued by the Sentencing Commission [.]
 3

 4   18 U.S.C. § 3582(c)(1)(A)(i) and (ii).3

 5          The applicable policy statement with respect to compassionate release in the U.S.

 6   Sentencing Guidelines sets out criteria and circumstances describing “extraordinary and

 7   compelling reasons.” U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.134; see also

 8   United States v. Gonzalez, No. 2:18-cr-00232-TOR, 2020 WL 1536155, at *2 (E.D. Wash. Mar.

 9   31, 2020) (noting that courts “universally” rely on U.S.S.G. § 1B1.13 to define “extraordinary

10   and compelling reasons,” even though that policy statement was issued before Congress passed

11   the FSA and authorized defendants to file compassionate release motions). However, a large and

12
     3
       Under 18 U.S.C. § 3624(c)(2), the BOP may release an incarcerated defendant to home
13   confinement “for the shorter of 10 percent of the term of imprisonment of that prisoner or 6
     months.” The Coronavirus Aid, Relief, and Economic Security Act (“the CARES Act”), Pub. L.
14
     116-136, expands the BOP’s authority to release incarcerated defendants without judicial
15   intervention. The CARES Act allows the BOP to “lengthen the maximum amount of time” for
     which a prisoner may be placed in home confinement under § 3624(c)(2) “as the Director
16   determines appropriate,” assuming “the Attorney General finds that emergency conditions will
     materially affect the functioning” of the BOP. CARES Act, Pub. L. 116-136, Div. B, Title II,
17   § 12003(b)(2) (2020). However, the BOP’s authority in this regard is limited to “the covered
     emergency period.” Id. The BOP’s authority expires “30 days after the date on which the
18
     national emergency declaration terminates.” Id. § 12003(a)(2). After the CARES Act was
19   enacted, the Attorney General issued a memo instructing the BOP to “immediately review all
     inmates who have COVID-19 risk factors” beginning with those who are housed at facilities
20   where “COVID-19 is materially affecting operations.” Office of Att’y Gen., Increasing Use of
     Home Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020). The BOP has
21   acted on the Attorney General’s guidance, including one case in which a sentenced prisoner was
22   released to home confinement after serving less than half his sentence from a facility that reported
     no positive COVID-19 cases at the time of his release. See Hannah Albarazi, Paul Manafort
23   Seeks Prison Release Over COVID-19 Fears, LAW360 (Apr. 14, 2020), https://www.law360.
     com/articles/1263706/paul-manafort-seeks-prison-release-over-covid-19-fears (noting that the
24   prisoner’s counsel had argued that the CARES Act “broadens the authority” of the BOP to release
     prisoners to home confinement); Khorri Atkinson, Paul Manafort Released From Prison Amid
25   COVID-19 Fears, LAW360 (May 13, 2020), https://www.law360.com/articles/1273090/paul-
26   manafort-released-from-prison-amid-covid-19-fears.
     4
27     The Sentencing Guidelines also require that to be granted a reduction of sentence under 18
     U.S.C. § 3582(c)(1)(A), the defendant must not pose “a danger to the safety of any other person
28   or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).
                                                      4
     Case 1:98-cr-05149-NONE Document 352 Filed 08/28/20 Page 5 of 18

 1   growing number of district courts across the country have concluded that because the Sentencing

 2   Commission has not amended the Guidelines since the enactment of the FSA, courts are not

 3   limited by the pre-FSA categories described in U.S.S.G. § 1B1.13 in assessing whether

 4   extraordinary and compelling circumstances are presented justifying a reduction of sentence

 5   under 18 U.S.C. § 3582(c). See, e.g., United States v. Parker, __ F. Supp.3d __, 2020 WL

 6   2572525, at *8–9 (C.D. Cal. May 21, 2020) (collecting cases); United States v. Rodriguez, 424 F.

 7   Supp. 3d 674, 681 (N.D. Cal. 2019).

 8            In the past, when moving for relief under 18 U.S.C. § 3582(c), it was recognized that the

 9   defendant bore the initial burden of demonstrating that a sentence reduction was warranted. See

10   United States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998). Although the Ninth Circuit

11   has not specifically addressed the question of which party bears the burden in the context of a

12   motion for compassionate brought pursuant to § 3582(c) as amended by the FSA, district courts

13   that have done so have agreed that the burden remains with the defendant. See, e.g., United

14   States v. Greenhut, No. 2:18-cr-00048-CAS, 2020 WL 509385, *1 (C.D. Cal. Jan. 31, 2020);

15   United States v. Van Sickle, No. 18-cr-0250-JLR, 2020 WL 2219496, *3 (W.D. Wash. May 7,

16   2020).

17                                                 ANALYSIS

18            As district courts have summarized, in analyzing whether a defendant is entitled to

19   compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), the court must determine whether a

20   defendant has satisfied three requirements:
21                   First, as a threshold matter, the statute requires defendants to exhaust
                     administrative remedies. 18 U.S.C. § 3582(c)(1)(A). Second, a
22                   district court may grant compassionate release only if “extraordinary
                     and compelling reasons warrant such a reduction” and “that such
23                   reduction is consistent with applicable policy statements issued by
                     the Sentencing Commission. Id. Third, the district court must also
24                   consider “the factors set forth in Section 3553(a) to the extent that
                     they are applicable.” Id.
25

26   Rodriguez, 424 F. Supp. 3d at 680; see also United States v. Ramirez-Suarez, 16-CR-00124-
27   LHK-4, 2020 WL 3869181, at *2 (N.D. Cal. July 9, 2020); Parker, 2020 WL 2572525, at *4;

28   United States v. Trent, Case No. 16-cr-00178-CRB-1, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9,
                                                         5
     Case 1:98-cr-05149-NONE Document 352 Filed 08/28/20 Page 6 of 18

 1   2020) (noting that as to the third factor, under 18 U.S.C. § 3582(c)(1)(A) release must be

 2   “consistent with” the sentencing factors set forth in 18 U.S.C. § 3553(a)).

 3   A.     Administrative Exhaustion

 4          Here, defendant asserts that the administrative exhaustion requirement has been satisfied

 5   because he submitted a request to the BOP for compassionate release based on his medical

 6   conditions on February 11, 2019, and more than 30 days passed without a response to that request

 7   being issued. (Doc. Nos. 333 at 2; 328 at 9–12.) The government contends that administrative

 8   exhaustion has not been satisfied because defendant failed to raise the specific issue of COVID-

 9   19 in his February 11, 2019 request submitted to the BOP and, therefore, according to the

10   government, the court may not consider the risk posed by the COVID-19 pandemic to defendant’s

11   health if he remains incarcerated. (Doc. No. 345 at 4.)5

12          In order to exhaust his administrative remedies in this regard, a defendant must have

13   requested compassionate release from BOP on similar grounds asserted in his or her motion filed

14   with the court. Cf. United States v. Greenhut, No. 2:18-CR-00048-CAS, 2019 WL 6218952, at

15   *2 (C.D. Cal. Nov. 21, 2019) (finding that exhaustion was not satisfied where the defendant’s

16   request to BOP was based on “non-medical grounds” but the motion filed with the court was

17   based on medical grounds). Conversely, where a defendant previously requests compassionate

18   release from the BOP based on medical issues other than the risk posed by COVID-19, and later

19   moves for release in federal court based on those same medical issues with the added threat posed

20   by the COVID-19 pandemic, district courts have considered the additional factual circumstance
21   posed by the pandemic without requiring the defendant to raise that specific argument first with

22   the BOP. See, e.g., United States v. Muniz, No. 4:09-CR-0199, 2020 WL 1540325, at *2 (S.D.

23   Tex. Mar. 30, 2020) (explaining defendant’s request to BOP was submitted “long before the

24
     5
       The government also contends that in defendant’s February 11, 2019 request submitted to the
25   BOP, he merely “indicated that he requested assistance in submitting” a request for
26   compassionate release, rather than making an actual, official request for such relief. (Doc. No.
     339 at 4–5.) This argument is unpersuasive. As defendant stated in his February 11, 2019
27   request to the BOP: “I have attached hereto a Memorandum chronicling my medical status and
     other reasons why I am requesting to be considered for a ‘Compassionate Release.’” (Id. at 9.)
28   Nothing more is required of defendant to submit a proper administrative request.
                                                      6
     Case 1:98-cr-05149-NONE Document 352 Filed 08/28/20 Page 7 of 18

 1   coronavirus was understood to be such a public health crisis” and granting compassionate

 2   release); United States v. Edwards, No. 6:17-cr-00003, 2020 WL 1650406, at *2–5 (W.D. Va.

 3   Apr. 2, 2020) (noting defendant’s request for compassionate release “was further substantiated

 4   with a particularized showing that he is susceptible to contracting COVID-19,” even though his

 5   request to the BOP was first made in August 2019). As one district court has explained in

 6   rejecting an argument similar to the one advanced by the government here:

 7                  If the Government is suggesting that this court—which has
                    undoubted jurisdiction because Resnick’s original application for
 8                  compassionate release has been exhausted—cannot take into account
                    things that have occurred since February 26—things that render
 9                  Resnick’s situation even more parlous than it was a month ago,
                    because he has not “exhausted” those grounds, I am again
10                  constrained to disagree. I am considering Resnick’s situation today.
                    I would be a fool not to consider what has happened in this country
11                  in the 35 days since Resnick originally applied for compassionate
                    release.
12

13   United States v. Resnick, 14 CR 810 (CM), 2020 WL 1651508, at *6 (S.D.N.Y. Apr. 2, 2020).

14           The government has cited to a number of court decisions in arguing that defendant

15   Chavez-Zarate must nonetheless be required to specifically request compassionate release from

16   the BOP based upon the risk to his health presented by the COVID-19 pandemic. The court finds

17   the government’s reliance upon the cited cases to be misplaced for the reasons indicated above.

18   Moreover, although the factual record before the courts in the cases relied upon by the

19   government is somewhat unclear, it appears that each of them involved situations where the

20   defendant failed to make any attempt whatsoever to pursue his administrative remedies with the
21   BOP. See, e.g., United States v. Eberhart, No. 13-cr-00313-PJH, 2020 WL 1450745, at *2 (N.D.

22   Cal. Mar. 25, 2020) (denying a compassionate release motion because “[d]efendant fails to

23   demonstrate the futility of pursuing administrative remedies to excuse his failure to exhaust, or

24   even seek administrative remedies at all . . .”); United States v. Garza, No. 18-CR-1745-BAS,

25   2020 WL 1485782, at *1–2 (S.D. Cal. Mar. 27, 2020) (stating that dismissal of a compassionate

26   release motion is appropriate “where there has been no effort to exhaust administrative
27   remedies”).

28   /////
                                                       7
     Case 1:98-cr-05149-NONE Document 352 Filed 08/28/20 Page 8 of 18

 1           Accordingly, the court concludes that defendant Chavez-Zarate has satisfied the

 2   requirement that he first exhaust his BOP administrative remedies before bringing his motion for

 3   compassionate release before the court because he filed the pending motion more than 30 days

 4   after submitting his request for compassionate release to the BOP and no action was taken in

 5   response thereto. (See Doc. Nos. 333 at 2; 328 at 9–12.) The court will therefore turn to the

 6   merits of defendant’s motions.6

 7   B.      Extraordinary and Compelling Reasons

 8           “Extraordinary and compelling reasons” warranting compassionate release may exist

 9   based on a defendant’s medical conditions, age and other related factors, family circumstances, or

10   “other reasons.” U.S.S.G. § 1B1.13, cmt. n.1 (A)–(D). Even though the catch-all “other reasons”

11   was included in the policy statement at a time when only BOP could bring a compassionate

12   release motion, courts have agreed that it may be relied upon by defendants bringing their own

13   motions under the FSA. See, e.g., United States v. Kesoyan, No. 2:15-cr-236-JAM, 2020 WL

14   2039028, at *3–4 (E.D. Cal. Apr. 28, 2020) (collecting cases).

15           Thus, the medical condition of a defendant may warrant compassionate release where he

16   or she “is suffering from a terminal illness (i.e., a serious and advanced illness with an end of life

17   trajectory),” though “[a] specific prognosis of life expectancy (i.e., a probability of death within a

18   specific time period) is not required.” U.S.S.G. § 1B1.13, cmt. n.1 (A)(i). Non-exhaustive

19   examples of terminal illnesses that may warrant the granting of a compassionate release “include

20   metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and
21   advanced dementia.” Id. In addition to terminal illnesses, a defendant’s debilitating physical or

22   mental condition may warrant compassionate release, including when:

23   /////

24   /////

25   6
       In a supplemental filing, defendant Chavez-Zarate notes that he submitted an additional request
26   to the Warden at his prison of confinement seeking assistance with obtaining compassionate
     release on March 18, 2020 and has attached part of that request as an exhibit, reporting that he has
27   not yet received a response to that request. (Doc. No. 351.) The government appears not to
     dispute these allegations. Therefore, the court concludes that defendant has exhausted his
28   administrative remedies based on these additional facts as well.
                                                       8
     Case 1:98-cr-05149-NONE Document 352 Filed 08/28/20 Page 9 of 18

 1                  The defendant is

 2                  (I) suffering from a serious physical or medical condition,

 3                  (II) suffering from a serious functional or cognitive impairment, or

 4                  (III) experiencing deteriorating physical or mental health because of
                    the aging process,
 5
                    that substantially diminishes the ability of the defendant to provide
 6                  self-care within the environment of a correctional facility and from
                    which he or she is not expected to recover.
 7

 8   Id. at cmt. n.1 (A)(ii). Where a defendant has moderate medical issues that otherwise might not

 9   be sufficient to warrant compassionate release under ordinary circumstances, some courts have

10   concluded that the risks posed by COVID-19 may tip the scale in favor of release in particular

11   situations. See, e.g., United States v. Rodriguez, No. 2:03-cr-00271-AB, 2020 WL 1627331, at

12   *10–11 (E.D. Pa. Apr. 1, 2020) (“Without the COVID-19 pandemic—an undeniably

13   extraordinary event—Mr. Rodriguez’s health problems, proximity to his release date, and

14   rehabilitation would not present extraordinary and compelling reasons to reduce his sentence.

15   But taken together, they warrant reducing his sentence.”).

16          Compassionate release may also be warranted based on a defendant’s age and other

17   related factors. In these situations, “extraordinary and compelling reasons” exist where a

18   “defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical or

19   mental health because of the aging process; and (iii) has served at least 10 years or 75 percent of

20   his or her term of imprisonment, whichever is less.” U.S.S.G. § 1B1.13, cmt. n.1 (B). In

21   determining a defendant’s projected release date, courts may take into account any “good time

22   credits” awarded to the defendant by BOP for “exemplary” behavior in prison as set forth in 18

23   U.S.C. § 3624(b)(1). See, e.g., United States v. Burrill, No. 17-cr-00491-RS, 2020 WL 1846788,

24   at *1 n.1 (N.D. Cal. Apr. 10, 2020).

25          Here, defendant Chavez-Zarate was initially sentenced in May of 2000 to a term of life

26   imprisonment for his leadership role in a conspiracy to distribute and possess with the intent to

27   distribute a very large amount of cocaine and engaging in money laundering. (Doc. No. 184.) As

28   also noted above, his life term of imprisonment was later reduced to 405 months in light of
                                                         9
     Case 1:98-cr-05149-NONE Document 352 Filed 08/28/20 Page 10 of 18

 1   amendments to the Sentencing Guidelines in 2014 and revisions to the Drug Quantity Tables.

 2   (Doc. No. 326.) As of the filing of the pending motion in January, defendant has served 257

 3   months in prison, or a little over 63% of his sentence as already modified. (Doc. No. 333-1

 4   (noting defendant began to receive “jail credit” in this case on August 31, 1998).) Taking into

 5   account the award of good time credits, defendant has now served approximately 75% of his

 6   modified sentence. (Doc. No. 333 at 3–4.) The government does not dispute this calculation of

 7   defendant’s remaining sentence.

 8           Defendant is now 66 years old and claims that he suffers from a variety of ailments.

 9   (Doc. No. 333 at 3.) However, the evidentiary support before the court with respect to some of

10   these claimed ailments is somewhat lacking. While certainly much can change within 20 years,

11   the court notes that at the time of sentencing defendant reported to have no meaningful health

12   issues, other than suffering from some lower back pain. (Presentence Report at 14.) In his

13   pending motions for compassionate release, defendant claims that he now suffers from high blood

14   pressure and heart disease which has required him to undergo two heart surgeries, including a

15   “Bypass.” (Doc. Nos. 333 at 4; 328 at 3-4, 10 (defendant’s pro se request to appoint counsel for

16   purposes of compassionate release).) According to his BOP medical records, defendant’s most

17   recent blood pressure reading was high, placing him in the “hypertension” category. (Doc. No.

18   336 (sealed).) See High Blood Pressure: High Blood Pressure Symptoms and Causes, CENTERS

19   FOR DISEASE CONTROL AND PREVENTION,       https://www.cdc.gov/bloodpressure/about.htm (last

20   visited Aug. 27, 2020) (requiring a systolic reading of 130mm Hg or higher and diastolic reading
21   of 80 mm Hg or higher). Defendant Chavez-Zarate also claims he has a hernia, hemorrhoids, and

22   an enlarged prostate, among other medical issues. (Doc. Nos. 333 at 4; see also 328.) The court

23   has been unable to locate any medical records supporting these claims, but the government does

24   not take issue with defendant’s contentions in this regard. In June 2018, defendant was diagnosed

25   with coronary atherosclerosis, “a coronary artery disease caused by the buildup of plaque inside

26   the artery walls, which causes the inside of the arteries to become narrower and slows down the
27   flow of blood.” (Doc. Nos. 333 at 4.) According to defendant Chavez-Zarate, he was prescribed

28   /////
                                                      10
     Case 1:98-cr-05149-NONE Document 352 Filed 08/28/20 Page 11 of 18

 1   nitroglycerin for this condition. (Id.; Doc. No. 328 at 18.) Defendant’s BOP medical records

 2   confirm his diagnosis of coronary atherosclerosis and reflect that he is being treated for this

 3   condition. (Doc. No. 336 (sealed).)7 As recently as last year, defendant stated that he felt some

 4   “light pressure” in his chest, but he otherwise appeared to be in good condition.8 (See id.)

 5          According to the U.S. Centers for Disease Control and Prevention (“CDC”), defendant is

 6   at higher risk of becoming severely ill were he to contract COVID-19 because of his age and his

 7   “coronary artery disease.” See Coronavirus Disease 2019 (COVID-19): People Who Are at

 8   Increased Risk for Severe Illness, CENTERS FOR DISEASE CONTROL AND PREVENTION,

 9   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-increased-

10   risk.html (last visited Aug. 27, 2020). Additionally, defendant “might be at an increased risk for

11   severe illness from COVID-19” due to his hypertension and high blood pressure. Id. (stating

12   those who suffer from pulmonary hypertension are in fact at risk, as opposed to hypertension

13   generally which “may” place an individual at risk). However, it remains somewhat unclear

14   whether defendant Chavez-Zarate is also at high risk of severe illness if he were to contract

15   COVID-19 due to other ailments, including a “serious heart condition,” because the documentary

16   support before the court with respect to those medical conditions is somewhat lacking. Id.

17          Defendant points to the fact that he has had no disciplinary issues while imprisoned and

18   has, in fact, been described as “an exemplary prisoner” by BOP staff. (Doc. Nos. 333 at 4–5;

19   333-2.) In this regard, defendant Chavez-Zarate was placed in an “Honor Unit” at one of the

20   institutions where he was incarcerated, and he has taken advantage of the educational
21
     7
22     The court has also been unable to identify medical records specifically reflecting a diagnosis
     that defendant is suffering from heart disease. (See Doc. No. 328 at 17 (attaching BOP medical
23   records reflecting that defendant complained of chest pain but without reflecting a diagnosis).)
     However, the government also does not contest defendant’s claim in this regard. It may be that
24   defendant is referring to his diagnosis of suffering from coronary atherosclerosis, which is well
     established by the medical record, in asserting that he suffers from heart disease or it may be that
25   he has been so diagnosed but that diagnosis is simply not contained in the medical records
26   currently before the court. For purposes of resolving the present motion, the court will
     nonetheless assume that defendant is suffering from a heart condition of some type.
27
     8
       The court notes that defendant has only submitted an “excerpt” (i.e., a single page) of
28   defendant’s BOP medical records. (Doc. No. 336 at 1 (sealed).)
                                                     11
     Case 1:98-cr-05149-NONE Document 352 Filed 08/28/20 Page 12 of 18

 1   opportunities provided to him. (Doc. Nos. 333 at 4; 333-3.) Defendant’s rehabilitation efforts—

 2   which the government does not dispute here—may be taken into account in determining whether

 3   “extraordinary and compelling reasons” justify compassionate release. See, e.g., Rodriguez, 2020

 4   WL 1627331 at*10–11 (E.D. Pa. Apr. 1, 2020). However, this fact “is not, by itself, an

 5   extraordinary and compelling reason.” U.S.S.G. § 1B1.13, cmt. n.3.

 6          Lastly, if released, defendant’s daughters have offered to house him in Tulare, California

 7   or Huntington Park, California. (Doc. No. 333-4.)

 8          Based upon these assertions, defendant Chavez-Zarate argues that “extraordinary and

 9   compelling reasons” warrant his release for two reasons: his medical condition and his age plus

10   other related factors. Because defendant satisfies the latter criteria, the court need not address in

11   further detail whether defendant’s medical conditions alone create “extraordinary and compelling

12   reasons” for his release. It is undisputed that defendant “is at least 65 years old” and “has served

13   at least 10 years” of his sentence in prison. See U.S.S.G. § 1B1.13, cmt. n.1 (B)(i) and (iii).

14   Therefore, one issue central to resolution of the pending motions for compassionate release is

15   whether defendant “is experiencing a serious deterioration in physical or mental health because of

16   the aging process.” Id. at cmt. n.1 (B)(ii).

17          Defendant represents that atherosclerosis is “a disease of aging” and a “precursor to a

18   heart attack or stroke” and that his “prostate gland enlargement is also [] a common condition

19   associated with aging in men.” (Doc. No. 333 at 6.) The government did not discuss the merits

20   of defendant’s request in the first opposition it filed to defendant’s motion for compassionate
21   release. (Doc. No. 339.) In its opposition to defendant’s subsequently filed motion for immediate

22   compassionate release, the government argues in somewhat conclusory fashion that defendant is

23   not suffering from a “serious deterioration in health.” (Doc. No. 345 at 7.) The government also

24   contends that any motion for release based on the general risk posed by COVID-19 “is general,

25   wide-ranging, and would apply to essentially every inmate over 60.” (Id.)

26          Based on the present record, the court is persuaded that defendant is suffering from “a
27   serious deterioration in physical . . . health because of the aging process” due to his coronary

28   atherosclerosis, which also places him at greater risk of becoming severely ill if he were to
                                                        12
     Case 1:98-cr-05149-NONE Document 352 Filed 08/28/20 Page 13 of 18

 1   contract the COVID-19 virus. See U.S.S.G. § 1B1.13, cmt. n.1(B). Thus, defendant Chavez-

 2   Zarate satisfies all three requirements for a finding of “extraordinary and compelling reasons”

 3   under the applicable policy statement because of his coronary artery disease. See id. (requiring

 4   also that defendant is at least 65 years old and served at least 10 years or 75% of his sentence,

 5   whichever is less). In focusing on the steps that BOP has taken to provide care for prisoners, the

 6   government seeks to have the court apply the more stringent definition of “extraordinary and

 7   compelling reasons.” (Doc. No. 345 at 7–10.) See U.S.S.G. § 1B1.13, cmt. n.1(A)(ii)(I)

 8   (requiring a “serious physical . . . condition . . . that substantially diminishes the ability of the

 9   defendant to provide self-care within” prison and “from which he . . . is not expected to recover”).

10   However, because defendant has established “extraordinary and compelling reasons” based on

11   other factors, see U.S.S.G. § 1B1.13, cmt. n.1(B), he need not demonstrate that he is unable to

12   provide self-care while incarcerated at CI Reeves.

13           The court observes that while it may have been a close call as to whether defendant

14   Chavez-Zarate could demonstrate “extraordinary and compelling reasons” absent the risks to his

15   health posed by the COVID-19 pandemic, defendant’s coronary artery disease when considered

16   along with the risk to him associated with COVID-19, tip the scales in his favor on this point.

17   See, e.g., Rodriguez, 2020 WL 1627331, at *10–11; United States v. Campagna, No. 16 Cr. 78-01

18   (LGS), 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020) (“Defendant’s compromised immune

19   system, taken in concert with the COVID-19 public health crisis, constitutes an extraordinary and

20   compelling reason to modify to Defendant’s sentence[.]”).9
21   /////

22   /////

23

24   9
        The court does note, however, that as of August 27, 2020, the BOP is reporting only 10 active
     COVID-19 cases among prisoners confined at both CI Reeves I and II and zero active cases
25   among staff. See COVID-19, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/coronavirus/
26   (last visited August 27, 2020). Thus, it appears from that reporting that the status of any virus
     outbreak at defendant Chavez-Zarate’s institution of confinement has been reasonably controlled.
27   While the undersigned does not necessarily accept these reported numbers at face value in light of
     current CDC guidelines with respect to both testing and manner of counting “active cases,” there
28   is also no evidence before the court challenging those reported numbers in this case.
                                                       13
     Case 1:98-cr-05149-NONE Document 352 Filed 08/28/20 Page 14 of 18

 1           For all of these reasons, the undersigned concludes that defendant Chavez-Zarate has

 2   established “extraordinary and compelling reasons” in support of his request for compassionate

 3   release.

 4   C.      Consistency With the § 3553(a) Factors

 5           Although defendant satisfies the first two requirements of his request for compassionate

 6   release, it remains his burden in satisfying the third and final requirement. In this regard, any

 7   relief to be granted pursuant to 18 U.S.C. § 3582(c)(1)(A) must be consistent with the sentencing

 8   factors set forth in 18 U.S.C. § 3553(a).10 Trent, 2020 WL 1812242, at *2; see also Parker, 2020

 9   WL 2572525, at *11. Here, after careful review of the record, the court concludes that

10   consideration of the § 3553(a) sentencing factors do not support defendant Chavez-Zarate’s

11   release at this time.

12           At the outset, the court notes that neither in defendant’s opening motion, nor in his request

13   for immediate relief, does he address the sentencing factors in § 3553(a) in any detail. (See

14   passim Doc. Nos. 333, 342.) Regardless, it is not an exaggeration to state that defendant’s

15   prosecution in this case was one of the most serious drug trafficking offenses prosecuted in this

16   district at the time. Indeed, defendant Chavez-Zarate’s arrest and conviction was recognized as

17   being “the result of an extensive wiretap operation, known as Operation Casablanca, the largest

18   and most comprehensive drug/money laundering investigation in the history of United States law

19   enforcement” according to the Drug Enforcement Administration (“DEA”). (Presentence Report

20   at 3 (emphasis added).) As a result of Operation Casablanca, federal law enforcement authorities
21
     10
22      Title 18 U.S.C. § 3553(a) provides that, in determining the sentence to be imposed, the court
     shall consider: the nature and circumstances of the offense and the history and characteristics of
23   the defendant; the need for the sentence imposed to reflect the seriousness of the offense, promote
     respect for the law, provide just punishment for the offense, afford adequate deterrence, protect
24   the public from further crimes of the defendant and provide the defendant with needed
     educational or vocational training, medical care, or other correctional treatment in the most
25   effective manner; the kinds of sentences available; the kinds of sentence and the sentencing range
26   established for the applicable category of offense committed by the applicable category of
     defendant as set forth in the guidelines; any pertinent policy statement issued by the Sentencing
27   Commission; the need to avoid unwarranted sentence disparities among defendants with similar
     records who have been found guilty of similar conduct; and the need to provide restitution to any
28   victims of the offense.
                                                        14
     Case 1:98-cr-05149-NONE Document 352 Filed 08/28/20 Page 15 of 18

 1   seized $100 million from 14 financial institutions associated with the Cali drug cartel in

 2   Colombia and the Juarez drug cartel in Mexico. (Id.) At defendant’s trial before this court, the

 3   evidence showed that he frequently communicated with an individual who was known to be

 4   “Mexico’s number one [drug] trafficker of cocaine.” (Id.) According to the DEA, defendant

 5   trafficked cocaine in large quantities for at least a decade, from 1988 through 1997. (Id.) Against

 6   this backdrop and pursuant to the investigation of this case, federal law enforcement authorities

 7   tracked defendant as he traveled across the country, from Fresno to Chicago, to engage in a large

 8   cocaine transaction in late 1997 for which he is serving his current term of imprisonment. (Id. at

 9   4.) That single transaction involved over 350 kilograms of cocaine, which at the time, had an

10   estimated street value of $4.5 million. (Id. at 4, 6.) The government also notes that evidence

11   indicated that defendant Chavez-Zarate had “been involved in the shipment of pistols to narcotics

12   traffickers in Mexico who used the weapons to assassinate competing drug traffickers.” (Doc.

13   No. 339 at 3.) Notably, the government in this case also charged defendant, pursuant to 21

14   U.S.C. § 851, with having previously been convicted of a drug offense in Texas, namely

15   aggravated possession of 400 pounds of marijuana. (Presentence Report at 3, 11.)

16          Following his conviction on all counts in this case, it was determined that under the U.S.

17   Sentencing Guidelines, defendant Chavez-Zarate’s adjusted offense level was 42 (including a

18   four-point increase due to his aggravating leadership role in the criminal conduct) and his

19   criminal history category was II, resulting in a sentencing guideline range calling for a sentence

20   of between 360 months to life imprisonment. (Id. at 17–18.) Moreover, his offense level was not
21   adjusted downward for acceptance of responsibility because defendant Chavez-Zarate declined to

22   provide a statement regarding the offense on the advice of counsel, other than stating, “No matter

23   what the newspapers say about me, I want the Judge to know that I have always been a good

24   father.” (Id. at 9–11.)

25          In light of all of these circumstances, the district judge who presided over defendant

26   Chavez-Zarate’s trial sentenced him to a top-of-the-guidelines term of life imprisonment. (Doc.
27   Nos. 179, 184.) That sentence was, as noted above, later reduced in 2018 to 405 months (33 ¾

28   years) in prison because of the Drug Minus 2 amendment. (Doc. Nos. 184, 326.) At the time of
                                                       15
     Case 1:98-cr-05149-NONE Document 352 Filed 08/28/20 Page 16 of 18

 1   defendant Chavez-Zarate’s original sentencing, the U.S. Probation Office had recommended a

 2   sentence of life in prison. (Presentence Report at 18 (“A Life sentence appears appropriate in this

 3   case to deal with issues involving deterrence, incapacitation, just punishment, and long-term

 4   protection to the community.”). When defendant’s sentence was later reduced, the court applied

 5   the § 3553(a) sentencing factors and concluded that a sentence at the revised high-end of the

 6   guideline range (accounting for the Drug Minus Two amendment) was still appropriate in light of

 7   defendant’s underlying criminal conduct. (See Doc. No. 326 at 6.) The court imposed that

 8   modified sentence over the objection of the government. (See Doc. No. 324 at 5 (arguing

 9   § 3553(a) weighed against any reduction: “A life sentence was reasonable and remains so.”).)

10   However, the court expressly declined to reduce defendant’s sentence below the high-end of the

11   new guideline range, stating: “The sentencing judge presided over the trial, heard testimony, and

12   found a sentence at the high end of the range to be appropriate. This Court will not second-guess

13   that judgment.” (Id.) As of the date of this order, defendant has served approximately 21 ½ years

14   of his almost 34-year (as revised) sentence. (Doc. No. 333-1 at 1.) Taking into account the

15   award of good time credits, defendant Chavez-Zarate still has approximately eight years left to

16   serve on his prison term. See United States v. Shayota, No. 1:15-cr-00264-LHK-1, 2020 WL

17   2733993, at *5–6 (N.D. Cal. May 26, 2020) (“The length of the sentence remaining is an

18   additional factor to consider in any compassionate release analysis, with a longer remaining

19   sentence weighing against granting any such motion.” (citation omitted)).

20          Considerations related to any sentencing disparity also do not weigh in favor of granting
21   defendant’s compassionate release. See 18 U.S.C. § 3553(a)(6). Although defendant Chavez-

22   Zarate’s co-defendants were convicted in connection with their role in the same 350 kilogram

23   cocaine transaction and were sentenced to less time in prison,11 those two defendants did not play

24   the same leadership role in the drug trafficking and money laundering organization that defendant

25   11
        Defendants Hernandez and Rodriguez were both convicted of the conspiracy charged in count
26   one and were both sentenced to 235 months in prison. (Doc. Nos 169, 170, 215, 220.) It is also
     important to note that after Hernandez and Rodriguez were arrested in Chicago on October 17,
27   1997, defendant Chavez-Zarate was able to elude DEA agents who had been following him and
     fled, flying to his home in Colima, Mexico. (Presentence Report at 7.) He remained a fugitive
28   until his arrest on August 31, 1998. (Id.)
                                                     16
     Case 1:98-cr-05149-NONE Document 352 Filed 08/28/20 Page 17 of 18

 1   Chavez-Zarate played. Indeed, it was apparent that defendants Hernandez and Rodriguez worked

 2   at the behest and at the direction of defendant Chavez-Zarate and were simply responsible for

 3   loading and transporting the 350 kilograms of cocaine on his behalf. (See, e.g., Presentence

 4   Report at 6–7 (“After the arrest of [the co-defendants], monitored telephone conversations

 5   indicate [defendant Chavez-Zarate] was arranging to hire attorneys to represent them in

 6   connection with the instant drug offense.”).) Thus, comparing defendant Chavez-Zarate’s

 7   sentence to that received by his co-defendants in this case does not reveal any unwarranted

 8   sentencing disparity.

 9          Defendant Chavez-Zarate appears to have done very well and engaged in rehabilitative

10   efforts since beginning the service of his term of imprisonment. It is the case that he has not had

11   a disciplinary issue while imprisoned for the last two decades and, in fact, he has availed himself

12   of educational courses taught at his institution of confinement. (Doc. Nos. 333-2, 333-3.) It also

13   appears that defendant’s family has remained an important part of his life during his

14   incarceration. (See Doc. No. 328 at 11, 13.) Defendant’s behavior and good deeds since he

15   began serving his term of imprisonment and his commitment to remaining close to his family

16   over those many years is, of course, highly commendable. Nevertheless, his admirable

17   performance since his imprisonment is not enough to overcome the seriousness of the criminal

18   conduct for which he was convicted in this case.

19          Finally, the § 3553(a)’s sentencing factors instruct courts to consider whether a particular

20   sentence will “provide the defendant with needed . . . medical care . . . in the most effective
21   manner.” 18 U.S.C. § 3553(a)(2)(D). As discussed above, the court recognizes that defendant’s

22   medical conditions are sufficiently severe to establish “extraordinary and compelling reasons”

23   that could justify compassionate release if appropriate in light of the other relevant

24   considerations. However, the question under § 3553(a) is different. Based on the somewhat

25   limited BOP medical record submitted by defendant, nothing before the court suggests that

26   defendant is unable to be properly cared for while imprisoned at CI Reeves. Indeed, if anything,
27   the record suggests the opposite. See United States v. Ayon-Nunez, No. 1:16-cr-00130-DAD,

28   2020 WL 704785, at *3 (E.D. Cal. Feb. 12, 2020) (“Chronic conditions that can be managed in
                                                        17
     Case 1:98-cr-05149-NONE Document 352 Filed 08/28/20 Page 18 of 18

 1   prison are not a sufficient basis for compassionate release.”) Accordingly, defendant’s medical

 2   conditions are not severe enough to outweigh the other relevant sentencing considerations.

 3          For all of the reasons discussed above, in the undersigned’s view, any further reduction of

 4   defendant’s sentence at this time would not adequately reflect the seriousness of his offenses of

 5   conviction, promote respect for the law, provide just punishment, or afford adequate deterrence to

 6   criminal conduct. See 18 U.S.C. § 3553(a); see also United States v. Purry, No. 2:14-cr-00332-

 7   JAD-VCF, 2020 WL 2773477, at *2 (D. Nev. May 28, 2020). This is the case in light of the

 8   extent and severity of defendant Chavez-Zarate’s criminal conduct. See 18 U.S.C. § 3553(a)(4).

 9                                            CONCLUSION

10          Defendant has demonstrated “extraordinary and compelling reasons” based on his age, the

11   length of time he has already spent in prison, and because he is suffering from a “serious

12   deterioration” in health due to “the aging process.” See U.S.S.G. § 1B1.13, cmt. n.1(B)(ii).

13   Nonetheless, the court concludes that the granting of compassionate release at this time is not

14   consistent with the sentencing factors set forth in 18 U.S.C. § 3553(a) for the reasons stated

15   above. Accordingly, defendant’s motion for compassionate release and his motion for immediate

16   release (Doc. Nos. 333, 342) are hereby denied at this time.

17   IT IS SO ORDERED.
18
        Dated:     August 28, 2020
19                                                      UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                       18
